Citation Nr: 0516786	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  01-04 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia, to include interstitial fibrosis and severe 
chronic obstructive pulmonary disease.

2.  Entitlement to service connection for valvular heart 
disease with aortic insufficiency and mitral regurgitation.

3.  Entitlement to service connection for residuals of 
scarlet fever.

4.  Entitlement to service connection for otitis media with 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1943 to April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, in pertinent part, denied the above 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims.

The veteran has asserted that he has residuals of pneumonia, 
to include interstitial fibrosis and severe chronic 
obstructive pulmonary disease; valvular heart disease with 
aortic insufficiency and mitral regurgitation, to include as 
secondary to  scarlet fever; and otitis media with 
sensorineural hearing loss, which he attributes to events 
during his period of active service.

A review of the veteran's service medical records reveals 
that in August 1943, the veteran was hospitalized with a 
diagnosis of primary, atypical, pneumonia.  From  September 
1943 to November 1943 he had diagnoses of catarrhal fever and 
acute otitis media.  In December 1943 he was diagnosed with 
scarlet fever.  In January 1944 and March 1944 he was again 
diagnosed with acute otitis media.  An ear examination dated 
in June 1944, following a review of an audiogram, confirmed  
high frequency hearing loss.  In August 1944 he was diagnosed 
with acute catarrhal fever.

Subsequent to service, a clinical record dated in February 
1954 shows that the veteran reported partially impaired 
hearing and difficulty with balance.  He conveyed a history 
of scarlet fever and otitis media during service.  The 
diagnosis was recorded as anxiety state, rule out organic 
disease of the inner ear.

The veteran underwent a VA ear disease examination in October 
1999.  The diagnosis, in pertinent part, was noise induced 
high frequency sensorineural hearing loss, bilaterally, and 
unspecified labyrinthine dysfunction.  The associated audio 
examination showed mild to profound bilateral high frequency 
sensorineural hearing loss.  The examiner, however, did not 
provide an opinion as to the date of onset or etiology of the 
hearing loss or labyrinthine dysfunction or as to whether 
these conditions were etiologically related to the veteran's 
period of active service, to include the inservice otitis 
media and recorded 10 percent hearing loss.  Accordingly, an 
appropriate medical opinion should be obtained on remand.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

Additionally, the veteran also underwent a VA heart, 
respiratory and infectious disease examinations in November 
1999.  The diagnoses were valvular heart disease with aortic 
insufficiency and mitral regurgitation; pulmonary fibrosis on 
continuous oxygen, and status post scarlet fever and 
pneumonia.  The veteran also underwent a VA examination in 
November 2002, wherein the examiner concluded that any 
asbestos exposure the veteran had in service was insufficient 
to result in substantial pulmonary abnormality, and that 
asbestosis did not cause chronic bronchitis or pneumonia.  
The examiners, however, did not provide an opinion as to the 
date of onset or etiology of the any of the disabilities at 
issue or as to whether these conditions were etiologically 
related to any incident of or clinical findings recorded 
during active duty, other than asbestos exposure, to include 
an episode of pneumonia, catarrhal fever, or scarlet fever 
diagnosed during service.  Under these circumstances, it is 
the Board's judgment that the veteran should be afforded 
appropriate examinations that include opinions fully 
addressing all of the contended causal relationships.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Accordingly, this claim is REMANDED for the following action:

1.  The veteran should be afforded VA ear 
and audiologic examinations for the 
purposes of determining the nature, 
extent and etiology of any current ear 
disease or hearing loss that may be 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  All test results should be 
clearly reported to allow for 
consideration under the provisions of 38 
C.F.R. § 3.385 (2004).  If any ear 
disease, to include residuals of otitis 
media, or hearing loss disability, as 
defined by regulation, is apparent, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that any such 
disorder began during or is causally 
linked to any incident of or clinical 
findings recorded during active duty, to 
include episodes of pneumonia, catarrhal 
fever, and scarlet fever diagnosed during 
service.  All tests that are deemed 
necessary by the examiner should be 
conducted.  

If any question is too speculative to 
answer, the examiner should so indicate.  
A rationale for all opinions rendered is 
also requested.

2.  Thereafter, the veteran should be 
afforded heat and lung examinations for 
the purpose of determining the nature, 
extent and etiology of his chronic 
pulmonary and cardiac diseases that are 
currently present.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests that are deemed 
necessary by the clinician should be 
conducted.  

The examiner is requested to provide an 
opinion as to the approximate date of 
onset and etiology of the veteran's lung 
disease(s), to include interstitial 
fibrosis and severe chronic obstructive 
pulmonary disease; valvular heart disease 
with aortic insufficiency and mitral 
regurgitation; and any residuals of 
scarlet fever or pneumonia that may be 
present.  The examiner is specifically 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any disorder found had 
its onset during active service or is 
causally related to any incident of or 
finding recorded during service, to 
include documented episodes of pneumonia, 
catarrhal fever, and scarlet fever.  

If any question is too speculative to 
answer, the examiner should so indicate.  
The clinician is also asked to provide a 
rationale for all opinions and 
conclusions reached.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

5.  Thereafter, the RO must readjudicate 
the veteran's claims with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any part of the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




